Citation Nr: 1746416	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation (FVEC) fund in excess of a one-time amount of $9000.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The Veteran had service during World War II in the Philippines with the recognized guerillas.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans' Affairs (VA), which awarded the Veteran a one-time payment of $9000 from the Filipino Veterans Equity Compensation Fund (FVEC).  


FINDING OF FACT

The Veteran is not shown to be a U.S. citizen.


CONCLUSION OF LAW

The criteria for payment from the Filipino Veterans Equity Compensation (FVEC) fund in excess of a one-time amount of $9000 have not been met.  38 U.S.C.A.
§ 101(West 2014); 38 C.F.R. § 3.203 (2016); American Recovery and Reinvestment Act, § 1002, 123 Stat. 115, 200-02 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

On February 17, 2009, the President of the United States signed The American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 
§ 1002, 123 Stat. 115 (enacted February 17, 2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (U.S. dollars) for non-United States citizens, or $15,000 (U.S. dollars) for United States citizens.  Id.  A claim for compensation from the FVEC Fund filed by an eligible person within one year of the enactment of The American Recovery and Reinvestment Act of 2009 is a fundamental prerequisite to the payment of compensation to Veterans with qualifying service.  Id. 

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

In this case, the RO did find that the Veteran's military service made him eligible for payment from the FVEC fund and provided him with a one-time award of $9000.  The amount of this award was based on the Veteran not being a U.S. citizen.  In his subsequent appeal, the Veteran has not demonstrated that he is a U.S. citizen, nor does it appear that he has even asserted that he is a U.S. citizen.  Instead, he has generally asserted that the $9000 he did receive was not sufficient payment given the hardships he experienced a guerilla, including starvation and abuse from the Japanese; given that he had never been provided any VA medical assistance over the course of his post-service life; and given that he was less fortunate than the Filipino veterans who went to the U.S after the war and became U.S. citizens.  The Board sympathizes with the Veteran's position, particularly given the hardship he experienced during the war.  However, it is bound to follow the controlling regulations.  Because the Veteran has not established that he is a U.S. citizen, the Board does not have the authority to award payment from the FVEC fund that is greater than the $9000 he has already received.  See Pub. L. No. 111-5, § 1002, 123 Stat. 115 (enacted February 17, 2009).  Accordingly, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment from the Filipino Veterans Equity Compensation (FVEC) fund in excess of a one-time amount of $9000 is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


